Citation Nr: 0622436	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  05-14 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from July 2003 
to August 2003.  She has a period of unverified active duty 
in the Navy from March 1997 to March 2002.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision by the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.  Thereafter, jurisdiction over the claim was 
transferred to RO in Newark, New Jersey.


REMAND

The veteran contends that she is entitled to service 
connection for low back disability because her low back 
disability was incurred during her second period of active 
duty.  In this regard, the Board notes that although the 
record indicates that shortly into the veteran's second 
period of active duty, she was diagnosed with spondylolysis 
and thereafter discharged on that basis, the record does not 
contain any medical opinion regarding the etiology of the 
veteran's low back disability.  Therefore, the Board is of 
the opinion that a VA examination is warranted.

In addition, the record does not contain verification of 
service or service medical records from the veteran's first 
period of active service.  There is an April 2005 records 
request for all of the veteran's service medical records for 
this period of service, under both the veteran's maiden and 
married names.  The response was, "DPRIS is negative for 
images for this veteran."  The Board notes that the 
veteran's DD-214 for her second period of service appears to 
corroborate that she did in fact have a prior period of 
active duty.  While the Board recognizes that the response to 
the records request was negative, it points out that no 
attempt was ever made to simply verify the prior period of 
active duty.  The Board is therefore of the opinion that an 
attempt to verify the prior period of active service should 
be made, as well as another attempt to obtain service medical 
records for that period.  

The Board also notes that the veteran has not been provided 
all notice with respect to the disability evaluation and 
effective date elements of her claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should undertake 
all appropriate action to verify the 
veteran's service and obtain the 
veteran's service medical records for the 
period from March 1997 to March 2002.  If 
the RO or the AMC determines that further 
efforts to obtain the records would be 
futile, it should comply with the notice 
requirements of 38 C.F.R. § 3.159(e) 
(2005).

2.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman and notice that she 
should submit any pertinent evidence in 
her possession.  

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and her representative and 
request them to provide the outstanding 
evidence.

4.  Thereafter, the RO or the AMC should 
arrange for the veteran to be scheduled 
for a VA examination by a physician with 
the appropriate expertise to determine 
the nature and etiology of the currently 
present low back disability.  

The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion, with supporting rationale, 
regarding the following:  

a.  Is there a 50 percent or better 
probability that a currently present 
low back disability was present 
during the veteran's second period 
of active service and if so what is 
the appropriate diagnosis for the 
disorder?  

b.  With respect to any current low 
back disability that was present 
during the veteran's second period 
of active duty, did the disorder 
clearly and unmistakably exist prior 
to such period of service and 
clearly and unmistakably undergo no 
permanent increase in severity 
during or as a result of such 
service?

c.  With respect to any currently 
present low back disability that was 
not present during active duty, is 
there a 50 percent or better 
probability that the disability is 
etiologically related to service?

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC readjudicate 
the issue on appeal based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


